                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

    JOSEPH L. BURNS,                                         §
         Plaintiff,                                          §
                                                             §
    v.                                                       §   No. EP-17-CV-00264-DCG
                                                             §
    KEVIN MCALEENAN, ACTING                                  §
    SECRETARY, U.S. DEPARTMENT OF                            §
    HOMELAND SECURITY;                                       §
         Defendant.                                          §


                                REPORT AND RECOMMENDATION
                                  OF THE MAGISTRATE JUDGE

         On this day, the Court considered “Defendant’s Motion for Summary Judgment” (ECF No.

22), as substituted by “Defendant’s Substituted Motion for Summary Judgment” (ECF No. 31),

filed by Defendant Kevin McAleenan (“McAleenan”).1 The matter was referred to this Court

pursuant to 28 U.S.C. § 636(b)(1)(B) and Rule 1(d) of Appendix C of the Local Court Rules for a

Report and Recommendation (“R&R”) on July 2, 2019, by United States District Judge David C.

Guaderrama. (ECF. No. 39).

         For the reasons set forth below, the Court RECOMMENDS that “Defendant’s Motion for

Summary Judgment” (ECF No. 22), as substituted by “Defendant’s Substituted Motion for

Summary Judgment” (ECF No. 31), be GRANTED IN PART and DENIED IN PART.




1
  Plaintiff brought this action against the Secretary of the United States Department of Homeland Security (“DHS”)
in his official capacity. On April 8, 2019, Kevin McAleenan was designated as the Acting Secretary of the Department
of Homeland Security. See DEP’T OF HOMELAND SEC, https://www.dhs.gov/person/kevin-k-mcaleenan (last visited
August 19, 2019). Pursuant to Federal Rule of Civil Procedure 25(d), McAleenan is automatically substituted as a
party in this action. While the Motion for Summary Judgment was filed before McAleenan became the Acting
Secretary of DHS, the Court will refer to the Defendant as McAleenan, regardless of when the relevant document was
filed.

                                                         1
I.     BACKGROUND

       a.      Procedural Background

       “Plaintiff’s Original Complaint and Demand for Jury Trial” (“Complaint”) was filed in the

United States District Court for the Western District of Texas, El Paso Division, on August 24,

2017, by Plaintiff Joseph L. Burns (“Burns”), alleging claims of disability discrimination, hostile

work environment, and retaliation. (ECF No. 1). On April 4, 2019, McAleenan filed “Defendant’s

Motion for Summary Judgment” seeking summary judgment on all of Burns’s claims. (ECF No.

22). After being granted two extensions of time to file his response and granted leave to exceed

page limitations (Text Orders dated April 23, 2019 & April 26, 2019), Burns filed his “Plaintiff’s

Response in Opposition to Defendant’s Motion for Summary Judgment (“Response”) on May 3,

2019. (ECF No. 25). On May 30, 2019, McAleenan was granted leave to file his substituted

motion for summary judgment and a reply to Burns’s Response. (Text Orders dated May 30,

2019). On May 31, 2019, McAleenan filed his “Defendant’s Substituted Motion for Summary

Judgment’ (“Motion”) (ECF No. 31) and his “Defendant’s Reply to Plaintiff’s Response in

Opposition to Defendant’s Motion for Summary Judgment” (“Reply”) (ECF No. 32). On June 13,

2019, Burns filed his “Plaintiff’s Sur-Reply in Opposition to Defendant’s Motion for Summary

Judgment” (“Sur-Reply”) (ECF No. 35) after being granted leave to file. (Text Order dated June

7, 2019). Finally, McAleenan’s “Defendant’s Response to Plaintiff’s Sur-Reply in Opposition to

Defendant’s Motion for Summary Judgment”) (“Sur-Reply Response”) (ECF No. 37) was filed on

June 21, 2019, after being granted leave to file. (Text Order dated June 20, 2019).




                                                2
        b.        Factual Background2

        Burns is a Field Technology Officer (“FTO”) Telecommunications Specialist who began

working for the United States Customs and Border Protection (“CBP”) on August 12, 2012. (ECF

No. 25-2, p. 1). At the start of his employment, Burns submitted certification from the Department

of Veterans Administration (“VA”) of his service-connected disability rating. (Id.).3 Even though

Burns has this disability certification from the VA, during his employment with CBP as a FTO,

Burns has been capable of performing his job as a FTO, has not had any safety issues, and has

never sought a reasonable accommodation. (ECF No. 25-2, p. 8).

        While Burns’s job duties include climbing tall towers, which is done in teams of two, he is

a supplemental climber, meaning he is not required to climb towers every day. (Id. at 1-2). When

Burns is required to climb towers, he receives hazardous duty pay. (Id. at 2).

        Burns’s current supervisor, Marcus Yrrobali (“Yrrobali”), became his supervisor in

December 2015. (Id.). Prior to becoming a supervisor, Yrrobali was a FTO and Burns’s colleague.

(Id.). During Yrrobali’s transition into his role as supervisor, Yrrobali was informed by the

previous supervisor, Richard Apodaca (“Apodaca”), of concerns allegedly raised by some of

Burns’s co-workers related to Burns’s medical issues.4 (Id.). Apodaca contends that the safety

concerns of the co-workers were brought to his attention by his secretary, Jeanie Molinar

(“Molinar”), which she contests. (Id. at 3). Further, while he was Burns’s supervisor, Apodaca

allowed Burns to have his own office so that he could sit in a dark room to prevent or alleviate his

migraines. (Id. at 8).



2
  While recounting the factual background, the Court addresses only the facts relevant to the immediate Report and
Recommendation.
3
  The VA certification identified Burns as being entitled to compensation for service-connected disabilities rated at
thirty percent or more. (No. 32, p. 38).
4
  The parties dispute the extent of those medical concerns and which co-workers allegedly had those concerns. (ECF
No. 25-2 at 2).

                                                         3
        Notably, none of Burns’s “RVSS camera team members” stated that they ever reported

any concerns to Apodaca or Molinar regarding Burns. (ECF No. 32 at 43-44). After being notified

of the concerns by Apodaca, Yrrobali did not independently verify those concerns with Molinar

or any other employee. (ECF No. 25-2 at 3).

       Subsequently, Yrrobali consulted with his supervisor Victor Fernandez (“Fernandez”) for

guidance on how to address the safety concerns brought to his attention by Apodaca. (Id.). In

turn, Fernandez directed Yrrobali to seek guidance from Maria Benn (“Benn”)with CBP’s Labor

and Employee Relations (“LER”). (Id.).

       On March 14, 2016, Yrrobali emailed Benn (“March 14 Email”) addressing the medical

concerns that Apodaca brought to his attention. (Id.). Notably, the parties dispute the scope of the

contents of the March 14 Email and whether it contained Yrrobali’s subjective opinion, his first-

hand knowledge, and whether or not it went beyond the scope of the information received from

Apodaca. (Id.). In response to the March 14 Email, Benn advised Yrrobali to prohibit Burns from

climbing until medical documentation was provided. (Id. at 3-4). Both Benn and Fernandez relied

on Yrrobali’s March 14 Email to determine their course of action.     (ECF No. 32 at 43).

       On April 6, 2016, Yrrobali issued a letter to Burns (“April 6 Letter”), restricting him from

climbing based on medical concerns until Burns submitted medical documentation. (ECF No. 25-

2 at 4). In response, on April 27, 2016, Burns provided a letter to Yrrobali from Dr. Robbie Rampy

(“Rampy”), dated April 26, 2016 (“Rampy Letter”). (Id.). The Rampy Letter identified Burns as

suffering from degenerative disc disease of the lumbar spine as well as chronic migraine

headaches. (Id.). The Rampy Letter further stated that while Burns did not appear to be a danger

to himself or others, Rampy could not comment, without speculating, because of Rampy’s lack of

behavioral health specialization. (Id. at 4-5). The Rampy Letter was sent by LER to CBP’s



                                                 4
Medical Fitness Branch (“MFB”) who informed Benn on May 5, 2016, that the letter was

inadequate to determine if Burns could safely resume his hazardous duties and further

recommended a request for additional information while continuing to restrict Burns to

nonhazardous duties. (Id. at 5).

         On August 22, 2016, Burns received a letter from Yrrobali, dated August 18, 2016

(“August 18 Letter”), informing Burns that the Rampy Letter was insufficient and requesting

additional medical information. (Id.). After receiving the August 18 Letter, Burns sought Equal

Employment Opportunity (“EEO”) counseling in late August 2016. (Id. at 5-6).

         In early September 2016, Burns and Yrrobali discussed the possibility of Burns continuing

to inform his team when he could not climb, as he had done since 2012, as a possible resolution to

the ongoing issues. (Id. at 6). The parties dispute whether Burns also suggested that he inform

Yrrobali when he had taken his medications and could not climb. (Id.).

         On September 14, 2016, after consultation with Benn and Fernandez, Yrrobali issued Burns

a letter (“September 14 Letter”), rescinding the August 18 Letter’s request for additional medical

documentation and instead prohibiting Burns from climbing when he had taken his medication.

(Id.).

         Between April 6, 2016, and September 14, 2016, Burns was unable to be recertified as a

climber because he was prohibited from climbing. (Id. at 7). Since the recertification classes were

only offered annually, Burns was ultimately restricted from climbing for approximately thirteen

months. (Id.).

         On September 22, 2016, CBP notified Burns of the conclusion of the EEO counseling and

of his right to file an EEO complaint. (Id. at 6). Subsequently on September 30, 2016, Burns filed

an EEO complaint alleging the denial of his rights under Title VII of the Civil Rights Act, the



                                                 5
Americans with Disabilities Act as amended (ADA), and the Rehabilitation Act. (Id. at 6-7). The

EEO complaint alleged harassment, based on Burns’s physical disability, which allegedly occurred

between April 6, 2016, and September 14, 2016. (Id.). On May 26, 2017, a Final Agency Decision

(“Decision”) was issued by DHS, finding no discrimination or harassment. (ECF No. 22-5).

II.     LEGAL STANDARD

        Summary judgment is appropriate when “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV.

P. 56(a). “A genuine dispute of fact exists when evidence is sufficient for a reasonable jury to

return a verdict for the non-moving party, and a fact is material if it might affect the outcome of

the suit.” Willis v. Cleco Corp., 749 F.3d 314, 317 (5th Cir. 2014) (citation and quotations

omitted). A “party seeking summary judgment always bears the initial responsibility of informing

the district court of the basis for its motion, and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” EEOC v. LHC Group, Inc.,

773 F.3d 688, 694 (5th Cir. 2014) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986))

(alteration in original).

        If the moving party meets this initial burden, “the onus shifts to ‘the nonmoving party to

go beyond the pleadings and by her own affidavits, or by the depositions, answers to

interrogatories, and admissions on file, designate specific facts showing that there is a genuine

issue for trial.’” Id. (quoting Celotex Corp., 477 U.S. at 324). The Court must draw all reasonable

inferences in favor of the nonmoving party and refrain from making credibility determinations.

Id. (quoting Turner v. Baylor Richardson Med Ctr., 476 F.3d 337, 343 (5th Cir. 2007)).




                                                  6
III.   ANALYSIS

       McAleenan’s Motion addresses Burns’s claims of disability discrimination, hostile work

environment, and retaliation (ECF No. 31, p. 6, 17, 21). After Burns addressed an improper

medical inquiry claim in his Response, McAleenan argued in his Reply that Burns’s improper

medical inquiry claim should also fail. (ECF No. 32, p. 2).

       “[F]ederal employees may bring disability discrimination claims against the Government

under either § 501 or § 504 of the Rehabilitation Act (29 U.S.C. §§ 791 & 794).” Pinkerton v.

Spellings, 529 F.3d 513, 515 (5th Cir. 2008). “The [Rehabilitation Act] and the [Americans with

Disabilities Act] are judged under the same legal standards, and the same remedies are available

under both Acts.” Kemp v. Holder, 610 F.3d 231, 234 (5th Cir. 2010). However, the causation

standard to determine if a violation has occurred differs between § 791 and § 794. Title 29 U.S.C.

§ 791(f) specifically incorporates the standards of Title I of the Americans with Disabilities Act of

1990 as the applicable standard when determining if a violation has occurred. “Under the ADA,

discrimination need not be the sole reason for an adverse employment decision [but] must actually

play a role in the employer's decision making process and have a determinative influence on the

outcome. This rule governs cases under Section 501 of the Rehabilitation Act [29 U.S.C. § 791]

as well.” Pinkerton, 529 F.3d at 519 (5th Cir. 2008) (alteration in original) (internal quotation

omitted). This “motivating factor” standard for § 791 is in contrast to the standards, for actions

brought pursuant to 29 U.S.C. § 794, where the Fifth Circuit has held “that Congress did not intend

to adopt the ADA standard of causation with the § 794(d) amendment.” Soledad v. U.S. Dep't of

Treasury, 304 F.3d 500, 505 (5th Cir. 2002). Therefore, in actions brought pursuant to § 794,

“[l]iability can only be found when the discrimination was ‘solely by reason of her or his

disability,’ not when it is simply a ‘motivating factor.’” Id.


                                                  7
         As an initial matter, both parties appear to be proceeding under § 791 and not § 794 as the

statutory basis for Burns’s claims.5 See (ECF No. 25, p. 11) (“Plaintiff has brought his disability

claims under § 501 of the Rehabilitation Act, therefore, the correct standard of showing is

‘motivating factor.’”); (Id. at 20) (“Here, Burns has asserted his claims under §501 as he is a federal

employee covered under §501. . . .”); (EFC No. 32, p. 3) (“In Defendant's Motion, Defendant

inadvertently and incorrectly referenced the wrong causation standard that should be applied to

Plaintiff's claim. . . . The correct causation standard for disability discrimination claims asserted

pursuant to section 501 of the RA is the ‘motivating factor’ test . . . .”). Because Burns

unambiguously states on several occasions that he brings his claims under § 791 without

mentioning § 794 and his subsequent filings do not contest McAleenan’s statement that

“Defendant, however, interprets Plaintiff’s Response to only be asserting his claim under 29

U.S.C. § 791 and not both” (ECF No. 32, fn. 3), the Court will analyze his claims pursuant to §

791. 6 The Court will address each claim raised in McAleenan’s Motion in turn, below.

         a.       Disability Discrimination

         McAleenan argues that summary judgment is appropriate for Burns’s claim of disability

discrimination because there was no discrimination based on disability. (ECF No. 31, p. 6). “A

plaintiff alleging disability discrimination can either provide direct evidence of the discrimination

or rely on the McDonnell Douglas burden-shifting framework.” Diggs v. Burlington N. & Santa

Fe Ry. Co., 742 F. App'x 1, 3 (5th Cir. 2018) (citing E.E.O.C. v. LHC Grp., Inc., 773 F.3d 688,


5
  The parties interchangeably cite both §§ 501 and 504 of the Rehabilitation Act and the statutory codifications at 29
U.S.C. §§ 791 and 794. Unless otherwise stated or quoting a party’s filings, the Court will cite United States Code
sections, 29 U.S.C. § 791 and § 794.
6
  The Court recognizes several statements from Burns’s filings that could lead to the conclusion that the claim is
brought pursuant to both § 791 and § 794. See (ECF No. 1) (“Burns will show that U.S. Customs and Border Protection
. . . conduct violates . . . the Rehabilitation Act of 1973, as amended, Sections 501, et seq.”); (ECF No. 25, p. 20)
(“federal employees, such as Burns, may pursue remedies for disability discrimination under both 29 [U.S.C.] §§ 791
and 794. . . . Burns has done so here.”). Notwithstanding these conflicting statements in Burns’s Complaint, Response,
and Sur-Reply, Burns unambiguously asserted his claim under §791 on multiple occasions.

                                                          8
694 (5th Cir. 2014)). “Both parties agree here that Burns is proceeding under McDonnell

Douglas.” (ECF No. 25, p. 11); see (ECF No. 32, p. 4) (“Under the McDonnell Douglas

framework . . . .”).

         Under the McDonnell Douglas burden-shifting analysis, a plaintiff alleging disability

discrimination must first establish a prima facie case of discrimination. Delaval v. PTech Drilling

Tubulars, L.L.C., 824 F.3d 476, 479 (5th Cir. 2016). If the plaintiff successfully establishes a

prima facie case, the defendant must articulate a legitimate, nondiscriminatory reason for the

employment action. Id. The plaintiff then has the burden of showing that the articulated reason is

pretextual. Id.

         1.        Prima Facie Case of Disability Discrimination

         A prima facie case of disability discrimination requires the plaintiff to show: (1) the

plaintiff has a disability; (2) the plaintiff was qualified for the job; and (3) the plaintiff was subject

to an adverse employment decision on account of his disability.7 LHC Grp., Inc., 773 F.3d at 697

(5th Cir. 2014).

         A.        Burns’s Status as Disabled

         Under the ADA, a person has a disability if they have: “(A) a physical or mental

impairment that substantially limits one or more major life activities of such individual; (B) a




7
 The Court notes that the parties disagree on the elements of a prima facie case of disability discrimination. Compare
Reply, (ECF No. 32, p. 4) (describing the four elements identified in Hoffman v. Baylor Health Care Sys., 597 F.App’x
231, 234-35 (5th Cir. 2013)) with Response (ECF. No. 25, p. 11-12) (describing the three elements identified in LHC,
773 F.3d at 697 (5th Cir. 2014)). The Fifth Circuit in LHC identified the discrepancy in formulations. LHC, 773 F.3d
at 695. For the reasons stated by the Fifth Circuit in LHC, the Court will use the three elements adopted by the Fifth
Circuit in LHC and described by Burns. See Id. at 695-97; Delaval v. PTech Drilling Tubulars, L.L.C., 824 F.3d 476,
479 (5th Cir. 2016) (using the three elements adopted by the LHC court.); see also Alvarez v. Esper, No. WA-16-CV-
00172-DCG, 2018 WL 3717116, at *6 (W.D. Tex. Aug. 3, 2018) (“To establish a prima facie case of disability
discrimination, a plaintiff must prove: (1) she has a disability; (2) she is qualified for the job she held; and (3) that she
was subject to an adverse employment decision on account of [her] disability.”)



                                                             9
record of such an impairment; or (C) be[en] regarded as having such an impairment (as described

in paragraph (3)).” 42 U.S.C. § 12102(1).

           i.     Physical or Mental Impairment

           In 2008, Congress passed the “Americans with Disabilities Act Amendments Act of 2008”

(“ADAAA”) to reinstate “a broad scope of protection to be available under the ADA.” ADA

AMENDMENTS ACT OF 2008, PL 110–325, Sept. 25, 2008, 122 Stat 3553. Further, after the

passage of the ADAAA, “[t]he definition of disability in this Act shall be construed in favor of

broad coverage of individuals under this Act . . . .” Id. Finally. “[t]he term ‘substantially limits'

shall be interpreted consistently with the findings and purposes of the ADA Amendments Act of

2008.” ADA AMENDMENTS ACT OF 2008, PL 110–325, Sept. 25, 2008, 122 Stat 3553. In

passing the ADAAA, Congress “clarif[ied] that the Supreme Court and [the] EEOC had interpreted

the ‘substantially limits’ standard to be a more demanding one than Congress had intended.”

Cannon v. Jacobs Field Servs. N. Am., Inc., 813 F.3d 586, 590 (5th Cir. 2016). Instead, “[t]he

inquiry in . . . post-amendment case[s] is . . . whether [plaintiff]’s impairment substantially limits

his ability ‘to perform a major life activity as compared to most people in the general population.’”

Id. at 591 (quoting 29 C.F.R. § 1630.2(j)(1)(ii) (emphasis added)).

           Major life activities include, but are not limited to, “[c]aring for oneself, performing

manual tasks, seeing, hearing, eating, sleeping, walking, standing, sitting, reaching, lifting,

bending, speaking, breathing, learning, reading, concentrating, thinking, communicating,

interacting with others, and working.” 29 C.F.R. § 1630.2(i)(1)(i). See 42 U.S.C. § 12102(2).

Further, the term substantially limits “shall be construed broadly in favor of expansive coverage. .

. .” Id.




                                                  10
         McAleenan argues that Burns’s VA certification, combined with his statements about his

ability to do his job, do “not support a finding that [Burns] has a physical or mental impairment

that substantially limits one or more major life activities.” (ECF No. 31, p. 8). In response, Burns

asserts that he has a disability because his migraines and back pain substantially limit his major

life activities and offers his sworn affidavit in support of his contention that he is disabled. (ECF

No. 26-1, p. 1-6); (ECF No. 25, p. 16). In his affidavit, Burns contends that he “basically can not

[sic] do anything when [he] has[s] a migraine.” (ECF No. 26-1, p. 2). This includes having “had

to take time off work, visit the doctor, take medication, or just sit in a dark room until the migraine

subsides.” (Id.); see (ECF No. 26-1, p. 14-17) (deposition of Burns). Further, Burns contends that

his back pain limits his ability to perform manual tasks and “daily tasks such as sleeping, walking,

standing, lifting, climbing, speaking, concentrating, and working.” (Id.); see (ECF No. 26-1, p.

15).

         Contrary to McAleenan’s assertion, Burns does not simply refer to his medical diagnosis

to prove he has a disability. Burns specifically articulated, in both his affidavit and during his

deposition, multiple limitations on his major life activities created by his migraines and back pain.8

(ECF No. 26-1, p. 2, 14-17). In Arrington, the plaintiff unsuccessfully “attempt[ed] to prove that

he suffer[ed] from a disability simply by referring to his medical diagnosis of diabetes. . . .”




8
  The ADAAA “primarily focuses on broadening the definition of ‘disability’ by singling out and superseding Sutton
v. United Air Lines, Inc., 527 U.S. 471, 119 S.Ct. 2139, 144 L.Ed.2d 450 (1999), and Toyota Motor Manufacturing
Kentucky, Inc. v. Williams, 534 U.S. 184, 122 S.Ct. 681, 151 L.Ed.2d 615 (2002).” Neely v. PSEG Texas, Ltd. P'ship,
735 F.3d 242, 245 (5th Cir. 2013). Arrington was decided prior to the passage of the ADAAA and relies heavily on
both of those cases. “Because those two decisions interpreted congressional intent to narrow the scope of the words
‘substantially limits’ and ‘major’ and the ‘regarded as’ prong in the ADA's definition of disability, Congress added 42
U.S.C. § 12102(2)-(4) to correct that perceived misinterpretation.” Id.; see Delaval, 824 F.3d at n. 3 (“The 2008
amendment to the ADA, however, instructs a court to focus on whether the employer ‘complied with [its] obligations,”
and not on determining whether an employee is disabled.”) (quoting Neely, 735 F.3d at 245) (alteration in original).




                                                         11
Arrington v. Sw. Bell Tel. Co, 93 F. App'x 593, 597 (5th Cir. 2004). The Fifth Circuit construed

the Arrington plaintiff’s assertion that his diabetes affected his production as an “attempt[] to argue

that his diabetes qualifie[d] as a disability because it substantially limited his major life activity of

‘working.’” Id. Unlike in Arrington, Burns has identified how his migraines and back pain limited

multiple major life activities.

        Finally, the Court finds that Burns’s “statements regarding his ability to do his job without

causing safety issues” do not prevent a finding that Burns has a disability, as suggested by

McAleenan. (ECF No. 31, p. 8). The definition of disability provided by the ADA specifically

states that “[a]n impairment that substantially limits one major life activity need not limit other

major life activities in order to be considered a disability.” 42 U.S.C. § 12102(4)(C). While it is

not disputed that Burns was capable of performing his job as a FTO (ECF No. 25-2, p. 8), the

Court notes that working is just one of many major life activities. See 29 C.F.R. § 1630.2(i)(1)(i).

        Construing all evidence in the light most favorable to Burns as the nonmoving party, the

Court finds that a reasonable jury could find that Burns has a disability.

        ii.     Regarded as Having a Disability

        Alternatively, under the ADA, “a plaintiff may satisfy the first prong of the prima facie

case—that he has a disability—by proving . . . that his employer regarded him as having an

impairment.” Espinoza v. Brennan, No. EP-14-CV-290-DB, 2016 WL 7176663, at *8 (W.D. Tex.

Dec. 7, 2016) (citing 42 U.S.C. § 12102(1)(C)).

        McAleenan asserts that Burns was not regarded as disabled.               (ECF No. 31, p. 8).

McAleenan further argues that the “request for medical documentation in order to assess whether

[Burns] posed a direct threat to safety does not show Defendant treated or regarded [Burns] as

disabled. (Id. at 11). To establish that he was regarded as disabled, Burns cites to Yrrobali’s



                                                   12
deposition statements that Burns “operated a little slower sometimes when [migraines] hit.” (ECF

No. 26-1, p. 124); see (ECF No. 25, p. 17). Yrrobali also described a “cloudiness” on “those days

where [Burns] would have migraines” and that Yrrobali “suffered from migraines as a child, so

[he] kind of know[s] what the symptoms and signs are. And it is hard to focus and concentrate

when you do have those.” (Id.). In further support of Burns’s contention that Yrrobali regarded

Burns has having a disability, Burns points to the March 14 Email that “makes mention of medical

issues, migraines, medical appointments, requests for leave, and effects of medication” as well as

other statements contained in the email. (ECF No. 25, p. 17); see (ECF No. 26-2, p. 69) (“Burns

has had multiple times leaving work or missing wo[r]k due to chronic migraines from what I have

seen.”). Finally, McAleenan agrees that it is [u]ndisputed that Yrrobali . . . knew of [Burns’s]

migraines.” (ECF No. 32, p. 40).

       Given the multiple statements from Yrrobali, about Burns’s medical conditions and their

effects, the Court finds that there is a genuine dispute of material fact as to whether Burns was

regarded as disabled.

       B.      Burns’s Qualifications for the Job

       The second element of the prima facie case of disability discrimination requires Burns to

show that he was qualified for the job. LHC, 773 F.3d at 697. A plaintiff is a qualified individual

when they are capable of “perform[ing] the essential functions of the job in spite of [his] disability

or . . . [if] a reasonable accommodation of [his] disability would have enabled [him] to perform

the essential functions of the job.” Id. (quotation omitted); see 42 U.S.C. § 12111(8) (defining a

qualified individual as someone “who, with or without reasonable accommodation, can perform

the essential functions of the employment position . . . .”). McAleenan fails to argue that Burns is

unqualified for his job as a FTO. Further, Burns points to multiple documents and deposition



                                                 13
statements addressing his qualifications for the job. (ECF No. 25, p. 18). Finally, McAleenan

fails to object to Burns’s contention that he was a good employee and one of the strongest climbers.

See (ECF No. 32, p. 5). The Court finds that both parties agree that Burns is qualified for his job

as a FTO.

         C.       Adverse Employment Action on Account of a Disability

         The final element of the prima facie case of disability discrimination requires Burns to

show “that he was subject to an adverse employment decision on account of his disability.” LHC,

773 F.3d at 697.

         The parties dispute whether adverse employment action was taken on account of Burns’s

disability. McAleenan asserts that Burns’s claim “fails because there were no other similarly

situated employees, in that no other employee had a safety concern brought to management’s

attention.” (ECF No. 31, p. 13); see (ECF No. 32, p. 5). Burns alleges that he suffered an adverse

employment action that “resulted in lost wages . . . .” (ECF No. 25, p. 18) In support of this

contention, Burns argues that “as a result of the restriction on his climbing duties, Burns was

[unable] to be recertified in 2016.” (Id.). Finally, Burns contends that he was treated less favorably

than similarly situated employees. (Id. at 18-19).9 Despite McAleenan’s argument that Burns

cannot satisfy his prima facie case of disability discrimination because there were no other

similarly situated employees, McAleenan affirmatively states both that Burns was first restricted

from climbing on April 6, 2016, and that Burns was “ultimately restricted from climbing for 13

months.” (ECF No. 22-1, p. 6).


9
  Perhaps because of the “discrepancy in the Fifth Circuit cases evaluating the requisite nexus between an employee’s
disability and her termination[,]” LHC, 773 F.3d at 695, both parties argue about comparable employees. See (ECF
No. 31, p. 13); (ECF No. 25, p. 18-19). The LHC Court expressly rejected this fourth element because “it requires
plaintiffs to prove causation twice” while also observing that the other circuits have overwhelmingly required plaintiffs
to prove their termination was because of their disability rather than provide evidence of disfavored treatment or
replacement.” LHC, 773 F.3d at 695. Accordingly, the Court will not address comparable employees as an element
of the prima facie case of disability discrimination.

                                                          14
        When all of the evidence is construed in Burns’s favor as the nonmoving party, the Court

finds that Burns has satisfied the final element of a prima facie case of disability discrimination.

Burns was prohibited from climbing towers because of concerns that medical issues may impair

his ability to perform a portion of his duties. (ECF No. 26-2, p. 72). Burns asserts that this

restriction resulted in loss of wages, losing out on overtime, job assignments, and hazardous pay.

(ECF No. 26-1, p. 5); see (ECF No. 25, p. 17) (“It was based on these unjustified beliefs, that

Yrrobbali restricted Burns’ duties which caused him to lose pay, which is a prohibited action.”).

The Court finds that a reasonable jury could conclude that the restrictions on climbing and the

resulting loss of pay were adverse employment actions based on Burns’s disabilities.

        While McAleenan asserts that the basis for the restrictions on climbing and the requests for

medical documentation were based on safety concerns, the Court finds that Burns has established

a prima facie case of disability discrimination.

        2.       Legitimate, Nondiscriminatory Reason

        After a prima facie case of disability discrimination has been determined, the burden then

shifts to the employer to articulate a legitimate, nondiscriminatory reason for the adverse

employment action. Delaval, 824 F.3d at 479. “This burden is one of production, not persuasion;

it can involve no credibility assessment.” Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S.

133, 142 (2000) (internal quotation omitted).10

        McAleenan argues that it is “abundantly clear that the Defendant’s actions were done in

good faith and for the legitimate, nondiscriminatory reason of addressing employee safety




10
   “Reeves is a case concerning the Age Discrimination in Employment Act, 29 U.S.C. §§ 623 et seq. The McDonnell
Douglas framework, however, is used in cases alleging discrimination under many different statutes, and courts
regularly employ definitions and standards used in the McDonnell Douglas framework under multiple statutes. This
circuit has not explicitly applied Reeves to a case arising under the ADA, but other circuits have done so.” E.E.O.C.
v. Chevron Phillips Chem. Co., LP, 570 F.3d 606, n. 6 (5th Cir. 2009).

                                                         15
concerns.” (ECF No. 31, p. 16). In support of this position, McAleenan cites to the initiation of

an investigation by Yrrobali into safety concerns after they were brought to his attention by

Apodaca. (Id. at 15). McAleenan further references the consultation between Yrrobali and his

supervisor Fernandez and with LER. (Id.). The specific safety concerns are identified in the March

14 Email from Yrrobali to Benn, including “the wellbeing of the RVSS FTO crew . . . if an

emergency were to occur while on the tower.”. (ECF No. 26-2, p. 69); see also(ECF No. 22-3, p.

30) (“Furthermore, as a matter of concern for your safety and of others, you will refrain from

hazardous duty functions . . . .”).

        The Court finds that McAleenan’s articulated reason of safety concerns is a legitimate,

nondiscriminatory reason. See Martin v. Bayland Inc., 181 F. App'x 422, 424 (5th Cir. 2006)

(“The district court did not err in considering safety as one of [defendant’s] legitimate,

nondiscriminatory reasons.”).

        3.      Pretext

        After a legitimate, nondiscriminatory reason is offered by the employer, the burden then

shifts to the plaintiff to demonstrate that the offered reason is pretextual. Delaval, 824 F.3d at 479.

In responding to a motion for summary judgment, “an employee must present ‘substantial

evidence’ that the employer’s legitimate, nondiscriminatory reason . . . is pretextual.” Delaval,

824 F.3d at 480. Further, pretext “is established either through evidence of disparate treatment or

by showing that the employer’s proffered explanation is false or unworthy of credence.” (Id.)

(internal quotations omitted). Finally, “[e]vidence of pretext ‘may take a variety of forms.’”

Robinson v. Jackson State Univ., 714 Fed. App’x 354, 362 (5th Cir. 2017) (quoting Patterson v.

McLean Credit Union, 491 U.S. 164, 187 (1989)).




                                                  16
       In considering pretext, the “rejection of the defendant's proffered reasons will permit the

trier of fact to infer the ultimate fact of intentional discrimination and . . . no additional proof of

discrimination is required.” St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 511 (1993) (quotation

and alteration omitted). Burns argues that the shifting explanations provided by Yrrobali for the

requests within the three Letters, concluding with the requirement that Burns inform Yrrobali when

he was taking his medications, demonstrates pretext. (ECF No. 25, p. 34). McAleenan counters

that it is not a shifting explanation, and instead “is an alternative resolution of the concern of

workplace safety.” (ECF No. 32, p. 12). When construed in Burns’s favor, a fact-finder could

determine that a complete restriction on climbing towers imposed on Burns, pending medical

documentation (ECF No. 26-2, p. 72), and later changed to simply requiring that Burns notify his

supervisor that he had “taken the prescribed medication to make other work arrangements” (ECF

No. 26-2, p. 93), is indeed a shifting explanation for the adverse employment decisions and the

requests for medical documentation. Therefore, the Court finds that a reasonable jury could

conclude that the changing requests regarding climbing restrictions and the scope of the medical

documentation required are evidence of pretext.

       Burns also argues that the contents of the March 14 Email demonstrates that Yrrobali’s

explanations for his decision have inconsistencies, incoherencies and contradictions. (ECF No.

25, p. 37-40). The March 14 Email was sent in response to a conversation Yrrobali had with his

predecessor Apodaca about safety concerns that had been brought to Apodaca’s attention. (Id.).

Burns contends that the March 14 Email to Benn goes significantly beyond the scope of the

concerns brought to Apodaca’s attention and contains Yrrobali’s generalized fears. (Id.). Burns

asserts that while Yrrobali may have based his concerns on the information received from

Apodaca, the implication of first-hand knowledge goes to the pretextual nature of the safety



                                                  17
concerns. (Id.). The inconsistencies between the information brought to Yrrobali’s attention and

the scope of his March 14 Email suggests that Yrrobali had some other source of information or

basis for his decisions beyond what Apodaca brought to him and, therefore, raises a genuine

dispute of material fact as to whether or not the articulated legitimate, nondiscriminatory reason

of workplace safety for the employment decisions was pretextual.

       Burns further contends that he was treated differently than other FTO’s who are disabled.

(ECF No. 25, p. 18). Burns alleges that he was the only FTO required to provide medical

documentation before any safety incidents had occurred. (Id.). McAleenan responds that Burns

was the only FTO about whom safety concerns were brought to the supervisor’s attention. (ECF

No. 32, p. 5). The parties dispute the scope of the concerns brought to Yrrobali’s attention by

Apodaca and whether the March 14 Email included Yrrobali’s generalized fears. (ECF No. 25-2,

p. 3). Resolving this factual dispute in Burns’s favor as the non-moving party, the Court finds that

a reasonable jury could conclude that McAleenan’s articulated reason for the employment

decisions is unworthy of credence.

       Based on the foregoing, the Court RECOMMENDS that McAleenan’s Motion should be

DENIED with respect to Burns’s claim of disability discrimination.

       b.      Hostile Work Environment

       Next, McAleenan argues that Burns cannot satisfy the elements of a hostile work

environment claim. (ECF No. 31, p. 18). A hostile work environment claim under the ADA

requires Burns to prove that: (1) he belongs to a protected group; (2) he was subjected to

unwelcome harassment; (3) the harassment complained of was based on his disability or

disabilities; (4) the harassment complained of affected a term, condition, or privilege of

employment; and (5) the employer knew or should have known of the harassment and failed to



                                                18
take prompt remedial action. Soledad, 304 F.3d at 506 (quoting Flowers v. S. Reg’l Physician

Sers., Inc., 247 F.3d 229, 235 (5th Cir. 2001)).

       The first, second, and fifth elements of a hostile work environment claim are not contested

for the resolution of the instant Motion. For purposes of resolving the Motion, McAleenan

assumes that Burns belongs to a protected group and that the “three letters to Plaintiff relating to

medical documentation were unwelcomed.” (ECF No. 31, p. 19). These assumptions satisfy

elements one and two of Burns’s hostile work environment claim. Further, Burns need not satisfy

the fifth element of a hostile work environment claim because the harassment complained of was

allegedly committed by Burns’s supervisor Yrrobali. Celestine v. Petroleos de Venezuella SA, 266

F.3d 343, 353 (5th Cir. 2001) (“where the harassment is allegedly committed by a supervisor with

immediate (or successively higher) authority over the harassment victim, the plaintiff employee

needs to satisfy only the first four of the elements . . . .”) (abrogated on other grounds); see (ECF

No. 31, p. 18). Accordingly, the Court will only address the third and fourth elements of a hostile

work environment claim .

       1.      Harassment Based on Burns’s Disability or Disabilities

       McAleenan argues that the hostile work environment claim must fail as a matter of law

because “the requests for medical documentation were based on safety concerns,” which is a

legitimate, nondiscriminatory reason, and not based on Burns’s disability. (ECF No. 31, p. 19).

Burns argues that the “two requests for medical information and the restrictions from climbing

duties [were] based on Burns’ disabilities . . . .” (ECF No. 25, p. 27). The April 6 Letter

specifically mentions Burns’s medical issues when it states that management had “become

concerned with medical issues . . .” that Burns may have been experiencing. (ECF No. 26-2, p.

72). Further, Burns was restricted from tower climbing until medical documentation was provided



                                                   19
to evaluate his ability to perform the hazardous duty portion of his job. (Id.). Finally, the

September 14 Letter, withdrawing the request for medical documentation and requiring Burns to

inform Yrrobali immediately when Burns took his medications so that other work arrangements

could be made, imposed a continuing obligation on Burns. (ECF No. 26-2, p. 93).

       If the fact-finder were to reject McAleenan’s assertion that the Letters and the restrictions

imposed by the letters were based upon safety concerns, as addressed above, then the Court finds

that a reasonable jury could conclude that the requests for medical documentation and restrictions

on climbing were based on Burns’s disability or disabilities.

       2.      Term, Condition, or Privilege of Employment

       “In order for harassment to affect a term, condition or privilege of employment, it must be

‘sufficiently severe or pervasive to alter the conditions of the victim's employment and create an

abusive working environment.’” McGarry v. Univ. of Mississippi Med. Ctr., 355 F. App'x 853,

858 (5th Cir. 2009) (quoting Harris v. Forklift Sys., 510 U.S. 17, 21 (1993)); see (ECF No. 31, p.

19). Further “‘simple teasing, offhand comments, and isolated incidents (unless extremely

serious)’ do not suffice to alter the terms and conditions of employment.” Patton v. Jacobs Eng'g

Grp., Inc., 874 F.3d 437, 445 (5th Cir. 2017) (quoting Faragher v. City of Boca Raton, 524 U.S.

775, 788 (1998)).

       Burns alleges that the three incidents of harassment are the April 6 Letter, the August 18

Letter, and the September 14 Letter, relating to medical documentation. (ECF No. 26-1, p. 18).

Burns affirmatively indicated during his deposition that the harassment was “the . . . requirement

to provide . . . documentation . . . .” (ECF No. 26-1, p. 18). Burns argues that the harassment

resulted in loss of pay for thirteen months because he could not recertify as a climber. (ECF No.

25, p. 27). Further, Burns argues that the requirement to notify Yrrobali each time Burns took his



                                                20
medications affected a term, condition, or privilege of his employment. (Id.). Burns alleges in

his affidavit that the ongoing requirement to notify Yrrobali when Burns had taken his medication

created a hostile work environment (ECF No. 26-1, p. 4). According to Burns, the third alleged

act of harassment is the September 14 Letter that withdraws the request for additional medical

documentation and imposes the ongoing obligation to notify Yrrobali when Burns takes his

medication. (ECF No. 25-2, p. 8). Therefore, Burns’s contention, that the ongoing obligation to

notify Yrrobali when medication was taken created a hostile work environment, is not necessarily

“contrary to [Burns’s] testimony” as asserted by McAleenan. (ECF No. 32, p. 20).         The Court

finds that these letters, including the obligations and restrictions they imposed, could be found by

a reasonable jury to affect a term of Burns’s employment.

       Accordingly, the Court finds that Burns has shown a genuine dispute of material fact as to

whether or not the harassment alleged altered Burns’s employment and created an abusive working

environment. This genuine dispute of material fact as to whether the alleged incidents of

harassment were sufficiently severe or pervasive enough to alter the conditions of Burns’s

employment and to create an abusive working environment prevent the granting of summary

judgment on Burns’s hostile work environment claim.

       Based on the foregoing, the Court RECOMMENDS that McAleenan’s Motion should be

DENIED with respect to Burns’s hostile work environment claim.

       c.      Retaliation

       Burns alleges that he was retaliated against because of his opposition to the discriminatory

and harassing requests for medical documentation. (ECF No. 25, p. 32-33). McAleenan asserts

that there was no retaliation. (ECF No. 31, p. 21). Further, McAleenan argues that Burns’s EEO

complaint does not allege that any of the complained acts “constituted retaliation”. (ECF No. 31,



                                                21
p. 22). McAleenan also argues that Burns failed to exhaust his administrative remedies related to

his claim of retaliation and, therefore, that Burns’s claim is barred. (Id. at 21-22). Burns responds

that the retaliation claim is related to the facts asserted in the EEO charge. (ECF No. 25, p. 29).

       In his initial DHS complaint dated September 30, 2016, Burns checked the box indicating

that he believed the discriminatory actions were based on his physical or mental disabilities. (ECF

NO. 26-2, p. 97). However, Burns failed to check the retaliation/reprisal box, directly below the

disability box. (Id.). Further, the EEO Counselor’s Report specifically references disability and

harassment but makes no mention of retaliation. (ECF No. 26-2, p. 142-44). Finally, the Final

Agency Decision specifically addresses disability and hostile work environment claims, but does

not even mention concerns related to retaliation. (ECF No. 22-5).

       While “it is well established that the scope of an EEOC complaint should not be strictly

interpreted[,] . . . the ‘scope’ of the judicial complaint is limited to the ‘scope’ of the EEOC

investigation which can reasonably be expected to grow out of the charge of discrimination.”

Sanchez v. Standard Brands, Inc., 431 F.2d 455, 465 (5th Cir. 1970) (internal quotations and

citations omitted).

       Although unpublished and thus not binding authority, the Court finds Miller v.

Southwestern Bell Telephone Co. particularly persuasive. 51 F. App'x 928, 2002 WL 31415083

(5th Cir. 2002); see Carpenter v. Wal-Mart Stores, Inc., 614 F. Supp. 2d 745, 767 (W.D. La. 2008).

In Miller, the Fifth Circuit concluded “that because [the plaintiff] did not check the correct box on

the EEOC complaint form or otherwise disclose his retaliation claim and thereby exhaust [his]

administrative remedies, he [was] procedurally precluded from asserting a retaliation claim under

the ADA.” Miller, 2002 WL 31415083 at * 8; see Williams v. Tarrant Cty. Coll. Dist., 717 F.

App'x 440, 445 (5th Cir. 2018), reh'g denied (Feb. 20, 2018) (“‘[F]ailure to fill in the appropriate



                                                 22
box in the filed charge’ warrants summary judgment on exhaustion grounds only when ‘coupled

with the inability to describe the general nature of the claim in the narrative section of the charge’”)

(quoting Miller, 51 F. App’x 928 at * 7).

        In this case, not only did Burns fail to check the retaliation box located directly below the

disability box as a basis for his claim of discrimination, the narrative of discriminatory action also

lacked any description of the general nature of a claim of retaliation (ECF No. 26-2, p. 97); (ECF

No. 22-3, p. 38-39). Further, neither the EEO Counselor’s Report (ECF No. 26-2, p. 142-44), nor

the Final Agency Decision (ECF No. 22-5) provide even a hint of a claim of retaliation. Therefore,

the Court agrees with McAleenan that Burns failed to exhaust his administrative remedies for a

claim of retaliation.

        Based on the foregoing, the Court RECOMMENDS that McAleenan’s Motion should be

GRANTED with respect to Burns’s claim of retaliation.

        d.      Improper Medical Inquiry

        In his Reply, McAleenan further argues that Burns’s claim of improper medical inquiry

fails as a matter of law. (ECF No. 32, p. 2). Before turning to the substance of a claim of improper

medical inquiry, McAleenan asserts that Burns failed to exhaust his administrative remedies for

improper medical inquiry and failed to argue improper medical inquiry in his complaint. (ECF

NO. 32, p. 28).

        1.      Exhaustion

        McAleenan asserts that Burns “failed to timely raise his claim before the EEOC and thus

failed to exhaust his administrative remedy to this claim.” (ECF No. 32, p. 28). Further,

McAleenan argues that Burns is now time-barred from beginning the administrative process to

properly exhaust this claim. (Id.). Burns counters that the “Agency misinterprets Title I of the



                                                  23
ADA and argues that improper medical inquiry is a separate claim from disability discrimination.”

(ECF No. 35, p. 3). Further, Burns contends that an improper medical inquiry claim “is properly

asserted as a claim for employment disability discrimination under the ADA and Rehabilitation

Act § 791.” (Id.)

       Burns is correct. “An unlawful medical inquiry by a public employer constitutes a form of

employment discrimination under the ADA.” Taylor v. City of Shreveport, 798 F.3d 276, 282–83

(5th Cir. 2015). Further “the Rehabilitation Act incorporates many of Title I [of the ADA]'s

prohibitions on employment discrimination by reference, including [42 U.S.C.] § 12112(d)(4)(A)'s

medical inquiry prohibition.” Id. at 283.

       The Final Agency Decision related to Burns’s EEO complaint specifically addressed

Burns’s allegations that CBP “discriminated against [Burns] and subjected him to a hostile work

environment based on disability . . . .” (ECF No. 22-5, p. 3). The three claims identified in the

Final Agency Decision are all related to the requests for medical information. (Id.) According to

Taylor, improper medical inquiry “constitutes a form of employment discrimination under the

ADA.” 798 F.3d at 282-83. Further the EEO complaint and Final Agency Decision addressed

Burns’s allegation of discrimination based on disability. (ECF No. 22-5). Therefore, the Court

finds that Burns exhausted his administrative remedies related to his claim of discrimination.

       2.      Improper Medical Inquiry in the Complaint

       McAleenan argues that Burns is “precluded from now asserting this [improper medical

inquiry] claim as he failed to include the claim in his Complaint.” (ECF No. 32, p. 28-29). Burns

responds that his Complaint “provided fair notice of his claim for disability discrimination in the

form of an improper medical inquiry to the Agency.” (ECF No. 35, p. 2).




                                                24
       In his Complaint, Burns specifically states that he will show that CBP violated “Title I of

the Americans with Disabilities Act, 42 U.S.C. §§ 12111 et seq. [“ADA”] as amended by the ADA

Amendments Act (“ADAAA”) Public Law 110-325, and the Rehabilitation Act of 1973, as

amended, Sections 501, et seq. . . . by harassing and requiring Burns to provide medical

documentation based on a disability . . . .” (ECF No. 1, p. 5).

       Title 29 U.S.C. § 791(f) specifically references Title I of the ADA as the standard to employ

to determine if employment discrimination has occurred, both of which are referenced in Burns’s

Complaint.     Further, Burns’s Complaint specifically references requests for medical

documentation. “An unlawful medical inquiry by a public employer constitutes a form of

employment discrimination under the ADA.”            Taylor, 798 F.3d at 282–83.      Finally, “the

Rehabilitation Act incorporates many of Title I [of the ADA]'s prohibitions on employment

discrimination by reference.” Id. at 283. The RA’s incorporation of Title I of the ADA includes

42 U.S.C. “§ 12112(d)(4)(A)'s medical inquiry prohibition.” Id. Therefore, the Court finds that

Burns’s Complaint alleged a claim of discrimination for improper medical inquiry in violation of

the ADA and the RA. See Taylor, 798 F.3d at 282-83.

       3.      Discrimination Claim Based Upon Improper Medical Inquiry

       The Fifth Circuit has held that “[a]n improper medical inquiry by a public employer

constitutes a form of employment discrimination under the ADA.” Taylor, 798 F.3d 282-283.

Burns brings this action pursuant to 29 U.S.C. § 791. In turn, § 791(f) directs that the standards

applied under Title I of the ADA are to be “used to determine whether this section has been violated

in a complaint alleging nonaffirmative action employment discrimination . . . .” Burns further

argues that his claim of improper medical inquiry “is properly asserted as a claim for employment

disability discrimination under the ADA and the Rehabilitation Act § 791.” (ECF No. 35, p. 3).



                                                25
McAleenan asserts that Yrrobali properly inquired into safety concerns. (ECF No. 32, p. 29) Burns

argues McAleenan did not have a legitimate reason to request medical documentation. (ECF No.

35, p. 9). Given the above analysis under the McDonnell Douglas burden-shifting framework, the

Court finds that a reasonable jury could conclude that Burns was discriminated against by being

subjected to an improper medical inquiry.

       Based on the foregoing, the Court RECOMMENDS that McAleenan’s Motion should be

DENIED with respect to Burns’s claim of improper medical inquiry employment discrimination.

IV.    CONCLUSION

       For the foregoing reasons, the Court finds that a genuine dispute of material fact exists for

Burns’s claims of discrimination under the ADA and the RA, and for Burns’s hostile work

environment claim. The Court further finds that Burns has failed to exhaust his administrative

remedies as to his claim of retaliation.

       Accordingly, the Court RECOMMENDS that “Defendant’s Motion for Summary

Judgment” (ECF No. 22), as substituted by “Defendant’s Substituted Motion for Summary

Judgment” (ECF No. 31), should be:

           •   GRANTED with respect to Burns’s claim of retaliation;

           •   DENIED with respect to Burns’s claims of discrimination in violation of the

               Americans with Disabilities Act and the Rehabilitation Act; and

           •   DENIED with respect to Burns’s hostile work environment claim.

SIGNED and ENTERED this 19th day of August, 2019.




                                             ANNE T. BERTON
                                             UNITED STATES MAGISTRATE JUDGE

                                                26
                            NOTICE

FAILURE TO FILE WRITTEN OBJECTIONS TO THE PROPOSED FINDINGS,
CONCLUSIONS AND RECOMMENDATIONS CONTAINED IN THE FOREGOING
REPORT, WITHIN FOURTEEN DAYS OF SERVICE OF SAME, MAY BAR DE NOVO
DETERMINATION BY THE DISTRICT JUDGE OF AN ISSUE COVERED HEREIN
AND SHALL BAR APPELLATE REVIEW, EXCEPT UPON GROUNDS OF PLAIN
ERROR, OF ANY UNOBJECTED-TO PROPOSED FACTUAL FINDINGS AND LEGAL
CONCLUSIONS AS MAY BE ACCEPTED OR ADOPTED BY THE DISTRICT COURT.




                               27
